Citation Nr: 0333166	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1954 to October 
1957.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In March 2002, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the Boise, Idaho, RO.  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran incurred an 
upper back disorder as a result of military service.

2.  An RO rating decision in March 1961denied service 
connection for a low back disorder, and that decision was not 
appealed.  

3.  The evidence added to the record since the March 1961 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for a low back disorder, and is so significant as 
to warrant consideration of the merits of the claim on 
appeal.

4.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran incurred a 
low back disorder as a result of military service.

CONCLUSIONS OF LAW

1.  An upper back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2003).

2. The March 1961 rating decision, denying the veteran's 
claim of entitlement to service connection for a low back 
disorder, was final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 
3.104 (1956, Supp. 1961).

3. Evidence submitted since the final March 1961 rating 
decision wherein the RO denied service connection for a low 
back disorder is new and material; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103.

4.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001), overruled in part on other grounds, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, supra.  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Kuzma v. 
Principi, supra (citing with approval Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which had implicitly 
overruled Karnas in this regard

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  See also 
VAOPGCPREC 7-2003 (Nov. 38 U.S.C. § 4005(b) (1958); 38 C.F.R. 
§ 3.104 (1956, Supp. 1961).19, 2003), as to retroactivity of 
the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the January 
2002 Statement of the Case (SOC); June 2002 Supplemental 
Statement of the Case (SSOC); and associated correspondence 
issued since the appellant filed her claims, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate her claims.  She was 
advised that, if she adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claims in the SSOC issued in 
June 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in correspondence dated in 
February 2001.  It thus appears that all obtainable evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the January 2002 SOC informed the 
appellant of the types of evidence which would be helpful in 
adjudicating her claims, and the RO obtained certain medical 
records and opinions pertinent to the appellant's claims.  
Subsequent to the January 2002 SOC, the RO also obtained an 
additional VA opinion.  That additional evidence was duly 
considered by the RO when it issued the June 2003 SSOC to the 
appellant and her representative. 

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Service connection for an upper back disorder

A.  Factual Background

A review of the service medical records reveals no 
complaints, treatment, or diagnosis of an upper back 
disorder.  The records show that the veteran was involved in 
an airplane accident in June 1956, when she was a passenger 
on a training flight and the B-25 aircraft lost power and 
crash-landed.  She was hospitalized at the Lowry Air Force 
Base Hospital from June 1 to July 27, at which time she went 
on convalescent leave.  The final hospital disposition was on 
September 12, 1956.  She was treated for fractures of the 
left ulna and radius, right ankle contusion, left buttock 
laceration, and right foot burn.

There is no indication in the service records of any injury 
to, or complaints referable to, any disorder of the upper or 
lower back.  The September 1957 separation revealed no 
pertinent complaints or abnormalities pertaining to the 
spine.  

The veteran filed a claim for service-connected disability 
benefits in November 1957, claiming compensation for the 
residuals of the above-described injuries.  She made no 
mention of any back problems.  VA medical examination in 
March 1958 noted a number of diagnoses, not pertinent here, 
and found no abnormality in any segment of the back.

VA treatment records dated from March to May 1989 shows that 
the veteran received physical therapy for cervical traction.  
Radiographs of the cervical spine taken in March 1989 were 
normal.  Radiographs of the thoracic spine taken in January 
2000 revealed minimal degenerative changes.  

Private medical records dated in January 1995 show that the 
veteran received physical therapy for thoracic spine pain.  

VA treatment records dated in May 1995 to June 1997 show that 
the veteran was seen with complaints of thoracic back pain.  

VA treatment records dated in May 1998 show that the veteran 
was seen with complaints of joint pain.  

VA treatment records dated from April 1999 to February 2000 
show that the veteran was seen with complaints of upper back 
pain.  She reported the onset of the symptomatology since a 
1956 airplane incident.  In February 2000, diagnoses of 
mechanical low back pain and probable mechanical cervical 
pain were provided.  

In a December 2000 medical statement, M.O., M.D., stated 
that, in the latter part of 1994, he treated the veteran for 
injuries to the neck, upper back, and low back region 
sustained in a motor vehicle accident.  

The veteran was accorded a VA examination in May 2001.  The 
examiner indicated that the claims folder was available and 
reviewed.  With regard to the upper back, the veteran 
reported continued mid back pain for several years.  The 
examination revealed tenderness in the area of T2 and T3, and 
there was pain on percussion of the same area.  The diagnosis 
was upper back pain and tenderness, cause unknown.  X-rays 
revealed minimal degenerative changes.  

The examiner stated that it was now forty-five years since 
the original accident and there was no record of any upper 
back condition noted in the medical records.  He opined that 
it seemed less likely than not that the upper back condition 
was related to the airplane crash in 1956.  

The veteran was accorded another VA examination in May 2002.  
The examiner indicated a review of the claims folders.  The 
veteran was observed to have dextro-thoracic scoliosis.  
There was tenderness diffusely in the upper back and neck 
area.  There was no cervical, dorsal, or lumbar 
hypertonicity.  There was no visible spasm.  The diagnosis 
was reports of neck, mid, and lower back pain with 
essentially unremarkable musculoskeletal and neurological 
examinations.  The examiner was asked whether the plane crash 
rather than the intercurrent automobile accident had caused 
the current disabilities.  The examiner stated that he found 
no impairment to the cervical, dorsal, or lumbar spine.  It 
was noted that the veteran reported discomfort in those 
areas.  Notwithstanding, she had essentially normal range of 
motion and slightly reduced cervical range of motion.  There 
were signs of cervical degenerative disc disease at C5, 6, 
but this was very mild.  There were no signs of radiculitis, 
and no signs of radiculopathy.  Radiographs revealed 
degenerative disc disease.  However, the examiner related 
this to the transitional nature of the veteran's spine.  He 
further stated that he could not identify spondylolisthesis 
or spondylolysis.  

B. Pertinent Law and Regulations

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

C. Legal Analysis

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we believe that the 
evidence of record demonstrates that the veteran's current 
upper back disorder was not incurred in or aggravated by 
active military service.

The Board has found the most probative evidence of record to 
be the veteran's service medical records, the May 2001 and 
May 2002 VA examinations.  The service records are negative 
for any treatment or diagnosis of an upper back disorder.  
The Board notes that the separation examination specifically 
reported the veteran's neck and spine to be normal.  In 
addition, there are no post-service medical records revealing 
complaints or treatment of an upper back disorder until 1989, 
some thirty-two years following separation from service.  

The VA examiner in May 2001 opined that it appeared to be 
less likely than not that the upper back condition was 
related to the airplane crash in 1956.  The VA examiner in 
May 2002 stated that he found no impairment of the cervical 
spine.  He related the cervical disc disease found by 
radiograph to the transitional nature of the veteran's spine.  

The private medical reports of record, which indicate that 
the veteran has an upper back disorder, do not establish that 
her upper back disorder is related to service.  There is no 
competent medical evidence demonstrating that the veteran's 
upper back disorder is related to the military service.  In 
fact, the evidence preponderates to the contrary, that her 
upper back disorder is not a result of service.  The examiner 
in May 2001 specifically stated that, based upon the clinical 
examination and also the X-ray report, it seemed less likely 
than not that the upper back disorder was related to the 
history of a 1956 plane crash.  In light of this record, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's upper back disorder was 
incurred in service.

Although the appellant may sincerely believe that her upper 
back problems are in some way related to his military 
service, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the etiology of disabilities.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the Board 
does not find the evidence is in approximate balance so as to 
warrant its application.  The preponderance of the evidence 
of record establishes that the veteran's claimed upper back 
disorder was not incurred in or aggravated by her military 
service.  Accordingly, the claim of entitlement to service 
connection for an upper back disorder must be denied.

III.  Reopening of claim for a low back disorder

A.  Factual Background

The evidence which was of record prior to the March 1961 
rating decision, which denied entitlement to service 
connection for a back disorder, is reported in pertinent part 
below.

A review of the service medical records reveals no 
complaints, treatment, or diagnosis of a low back disorder.  
The records of the airplane crash in 1956, as described 
above, show no injury or complaints referable to the back.  
The September 1957 separation disclosed no pertinent 
abnormalities of the spine, and the March 1958 VA medical 
examination was negative for back trouble.  

Evidence submitted since the March 1961 rating decision 
wherein the RO denied entitlement to service connection for a 
back disorder is reported in pertinent part below.

VA radiographs of the lumbar spine taken in February 1977 
revealed partial sacralization L5, with pseudo-articulation 
with the left sacrum.  

VA radiographs of the lumbar spine taken in November 1989 
revealed transitional lower lumbar vertebra, which was 
lumbarized on the right and sacrilized on the left, and 
pseudojoint formation on the left, with no significant disc 
space narrowing.  Radiographs taken in January 1990 revealed 
ambiguous lumbar levels; probable transitional L5 segment, 
which was sacrilized on the left; narrowing of the thecal sac 
due to bony and ligamentous hypertrophy of the facet joints 
and concentric disc bulging at L4-5; dural sheath ectasia 
versus small neurofibroma on the left beneath the L5-S1 
level; and unilateral left spondylisthesis of L5.  
Radiographs taken in March 2001 revealed diminished disc 
height noted at L5-S1, with no other significant abnormality 
present, and prominent facet sclerosis was also noted at the 
lowest lumbar segments.  

VA treatment records dated in May 1998 show that the veteran 
was seen with complaints of joint pain.  A past medical 
history of low back pain was noted.  

VA treatment records dated from April 1999 to February 2000 
show that the veteran was seen with complaints of lower back 
pain.  She reported the onset of the symptomatology since the 
1956 airplane incident.  In February 2000, diagnoses of 
mechanical low back pain and probable mechanical cervical 
pain were provided.  

In a December 2000 medical statement, M.O., M.D., stated that 
in the latter part of 1994 he had treated the veteran for 
injuries to the neck, upper back, and low back region 
sustained in a motor vehicle accident.  The veteran had left 
his care in the latter part of 1995, with residuals in the 
low back as well as some in between her shoulder blades.  Dr. 
O. stated that the veteran's reported history included 
chronic back pain due to a 1956 airplane accident.  Dr. O. 
also stated that there was some suggestion that subsequent 
films showed a congenital defect that he could only assume 
was spondylisthesis.  He stated that her back problem 
predated that, and stemmed from the airplane accident.  He 
indicated that, prior to his treatment of the veteran, she 
had been under the care of a chiropractor for chronic low 
back pain.  He opined that it seemed reasonable to conclude 
that the trauma sustained in 1956 contributed to the chronic 
low back pain the veteran has experienced over the years.  

The veteran was accorded a VA examination in May 2001.  The 
examiner indicated that the claims folder was available and 
reviewed.  He also indicated the service medical records were 
negative for lower back problems.  With regard to the lower 
back it was noted that the veteran was involved in an 
airplane crash in 1956.  Her injuries included a fracture of 
the left forearm and right ankle injury.  At the time of the 
injury, she complained of a "sore spot" at the upper back 
region.  X-rays taken at the time were essential normal.  

The examiner stated that it was now forty-five years since 
the original accident and there was no record of any lumbar 
spine condition noted in the medical records.  He opined that 
it seemed less likely than not that the lower back condition 
was related to the airplane crash in 1956.  

The veteran underwent another VA examination in May 2002.  
The examiner indicated a review of the claims folders.  The 
veteran was observed to have dextrothoracic scoliosis.  There 
was tenderness diffusely in the upper back and neck area.  
There was no cervical, dorsal, or lumbar hypertonicity.  
There was no visible spasm.  The diagnosis was reports of 
neck, mid, and lower back pain with essentially unremarkable 
musculoskeletal and neurological examinations.  The examiner 
was asked about the likelihood as to whether the plane crash 
or the intercurrent automobile accident had caused the 
current disabilities.  The examiner stated that he found no 
impairment to the cervical, dorsal, or lumbar spine.  It was 
noted that the veteran reported discomfort in those areas.  
Notwithstanding, she had essentially normal range of motion 
and slightly reduced cervical range of motion.  There were 
signs of cervical degenerative disc disease noted at at C5, 
6, but this was very mild.  There were no signs of 
radiculitis, and no signs of radiculopathy.  Radiographs 
revealed degenerative disc disease.  However, the examiner 
related this to the transitional nature of the veteran's 
spine.  He further stated that he could not identify 
spondylolisthesis or spondylolysis.  

During her March 2002 personal hearing, the veteran testified 
that, on June 1, 1956, she was a passenger in an airplane 
which took off and, just when it had leveled off, the right 
engine began backfired and caught on fire, requiring a crash 
landing.  She said that, since the plane crash, she had 
experienced back problems.  In the 1960s, she received 
treatment from a chiropractor.  Thereafter, in the early 
1990s, she received treatment from Dr. M., who she said is 
now deceased.  She testified that Dr. M.'s medical records 
were now destroyed.  She testified that subsequent to the 
1956 plane crash and prior to the 1994 motor vehicle accident 
she had suffered no other back trauma.  She could not recall 
the time following her separation from service and the onset 
of her back problems.  She reiterated her complaint of back 
pain following the plane crash.  She said that X-rays taken 
at the time had been negative, and no medical treatment was 
provided.  

In a July 2002 statement, M.W., a friend of the veteran, 
reported the veteran suffered pain in her back, which limited 
her participation in certain physical activities.  

B.  Legal Analysis

As noted above, in March 1961, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  Because the veteran did not express written 
disagreement with that rating decision within one year of 
receiving notification, the Board finds that the March 1961 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003); 38 U.S.C. § 4005(b) (1958); 38 
C.F.R. § 3.104 (1956, Supp. 1961).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the CAFC noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case, because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).  Accordingly, the Board will proceed 
to determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new version 
of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for a 
low back disorder, and to have considered the claim on a de 
novo basis in the June 2002 supplemental statement of the 
case, the Board is not bound by that determination and is, in 
fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for a low back disorder in 
March 1961.  That decision is final, under both the law and 
regulations extant at that time and under current laws and 
regulations, cited above; see also Evans, 9 Vet. App. at 285.  
In order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Since the March 1961 RO rating decision, the appellant has 
submitted private and VA treatment records, a private medical 
opinion, VA examination reports with opinions, a lay 
statement, and hearing testimony.  Inasmuch as said evidence 
was not a part of the evidence of record at the time of the 
March 1961 RO rating decision, it is new.  38 C.F.R. § 
3.156(a).  This new evidence submitted by the veteran 
provides competent medical evidence suggesting that her 
claimed low back disorder is etiologically related to 
service.  Thus, the Board concludes that it is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363.  Accordingly, the Board finds that 
new and material evidence has been submitted in this case, 
and the claim is reopened.

Having reopened the veteran's claim, the Board will proceed 
to evaluate the claim of entitlement to service connection 
for a low back disorder on its merits.  The veteran is 
seeking entitlement to service connection for a low back 
disorder.  She essentially contends that her claimed low back 
disorder is the result of a 1956 plane crash during service.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding that the veteran incurred a chronic low 
back disorder as a result of service.  

In reviewing the record, the Board has found the most 
probative evidence to be the reports of the veteran's May 
2001 and May 2002 VA examinations.  As discussed in the 
Factual Background, above, both the May 2001 and May 2002 VA 
examiners reviewed the veteran's medical records prior to 
examination.  Both examiners concluded that there was no 
relationship between the current low back disorder and 
service.  As noted above, the service records are negative 
for complaints of back problems.  The first medical evidence 
of back problems was documented in February 1977, some 20 
years following separation from service.  

The Board has reviewed the medical statement submitted by the 
veteran in support of his claim.  However, we find this 
statement to be less probative than the reports of the 
veteran's aforementioned VA examinations.  In particular, the 
Board notes that, although Dr. O. concluded that it seemed 
reasonable that the trauma the veteran was subjected to in 
the 1956 plane crash contributed to the chronic low back pain 
she experienced over the years, there is no indication that 
Dr. O. had access to the veteran's documented medical 
records, including the service medical records.   Moreover, 
Dr. O. did not indicate that he performed a physical 
examination or radiographic studies, but instead appeared to 
have based his findings entirely upon statements by the 
veteran.  In addition, the Board notes that Dr. O.'s primary 
treatment of the veteran was for injuries in the neck, upper 
back, and lower back region sustained in a motor vehicle 
accident.  For these reasons, the Board finds the opinion of 
Dr. O. to be unpersuasive and accorded less weight than the 
2001 and 2002 VA examiners.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder.  Thus, this 
claim must be denied. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of her claim.  Certainly, she is competent to 
state that she experienced pain or other symptoms in her low 
back during service.  However, it is well established that, 
as a layperson, she is not considered capable of opining, no 
matter how sincerely, that she sustained a chronic disability 
of the low back during service, or that her current symptoms 
are the result of any injury that may have been sustained in 
service.  See Routen, Espiritu, and Moray, all cited above.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
the evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).


ORDER

Service connection for an upper back disorder is denied.  

Service connection for a low back disorder is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



